Fourth Court of Appeals
                                   San Antonio, Texas
                                          April 14, 2016

                                      No. 04-16-00226-CR

                                     The STATE of Texas,
                                          Appellant

                                                v.

                                          Lauro RUIZ,
                                            Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015CR4068
                        Honorable Andrew Carruthers, Judge Presiding


                                         ORDER
         The State of Texas, by and through Nicholas “Nico” LaHood, Criminal District Attorney
of Bexar County, Texas, has filed an appeal from the trial court’s order granting appellee’s
motion to suppress. TEX. CODE CRIM. PROC. ANN. art. 44.01(a)(5) (West Supp. 2015). The State
also requests a stay of the trial court proceedings pending this court’s disposition of the appeal.
Id. art. 44.01(e).

        The request for a stay is GRANTED and it is hereby ORDERED that all proceedings in
trial court cause number 2015CR4068, styled State of Texas v. Lauro Eduardo Ruiz, pending in
the 186th Judicial District Court, Bexar County, Texas, are STAYED pending further order of
this court.


                                                     _________________________________
                                                     Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of April, 2016.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court